DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/630,670, filed on 13 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“arm control device…” in claims 1-3
b.	“hand control device…” in claims 1 and 3
c.	“contact detection unit” in claims 1-2
d.	“signal transmission unit” in claims 1-2
e.	“acquisition unit” in claim 2
f.	“position information correction unit” in claims 2-3
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations containing "arm control device", "hand control device", "acquisition unit" and "position information correction unit", the specification discloses a general purpose computer in Fig. 9 and [0025]-[0029] and an algorithm for transforming the general purpose computer to a special purpose computer in Fig. 11 and [0032]-[0046], in the specification filed on 13 January 2020. The specification further discloses the corresponding structure for a “contact detection unit” in in Figs. 2, 4-5, and 8 and [0047].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1-4
Claims 1-2 recite “signal transmission unit…”. The recitations are functional language that specify a desired result. However, the written description fails to identify how the desired results are achieved. For example, what specific structure does the “signal transmission unit” use to transmit a command signal to stop an operation of the arm mechanism? As such, the claims lack written description because the claims define the invention using functional language that specifies desired results but the written description fails to identify how the results are achieved. See MPEP 2163.03(V) and MPEP 2181(IV).
The above limitations reciting the non-structural terms “signal transmission unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions, therefore the claim limitations are indefinite as discussed below. As such, the claims lack written description because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP 2163.03(VI) and MPEP 2181(IV). Claims 3-4 are rejected by virtue of their dependency on claims 1-2.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-4
Claim limitations “signal transmission unit...” in claims 1-2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The disclosure generally recites the above limitations, but no specific corresponding structure, material or acts are disclosed. Black boxes are provided in the figures for the signal transmission unit with no further description and the specification simply recites the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 3-4 are rejected by virtue of their dependency on claims 1-2.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu (US 20120004774 A1 and Umetsu hereinafter), in view of Komatsu et al. (US 20150081099 A1 and Komatsu hereinafter).
Regarding Claim 1
Umetsu teaches a gripping system (see all Figs.; [0003] and [0007]) comprising:
an arm mechanism (see Figs. 1, 3, and 5 robot arm 10; [0019]-[0021]);
a hand mechanism that is attached to the arm mechanism and grips an object using a plurality of finger portions (see Figs. 1, 3, and 5 multi-fingered hand 20; [0019]-[0023]);
an arm control device configured to control the arm mechanism (see Figs. 1, 3, and 6 arm controller 41; [0025]-[0026]);
a hand control device configured to control the hand mechanism (see Figs. 1, 3, and 6 hand controller 42; [0025]-[0027]);
a contact detection unit provided in the hand mechanism and configured to detect that a predetermined site of the hand mechanism has come into contact with the object (see Figs. 1, 3, and 5 force sensors 21a, 22a and 23a; [0007], [0022]-[0023] and [0028]); and
the contact detection unit is provided in the hand mechanism and electrically connected to the arm control device, wherein the contact detection unit transmits a command signal to stop an operation of the arm mechanism directly to the arm control device at the point where the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object (see [0023] and [0040], especially [0023 "A detection signal of each of the force sensors 21a, 22a, and 23a is output to the control device 40"] and [0040 "When the contact with the gripping target 110 is detected, the operation of the robot arm 10 and the multi-fingered hand 20 is suspended.]). Umetsu does not explicitly teach a separate signal transmission unit. That is, Umetsu is silent regarding a signal transmission unit that is provided in the hand mechanism and electrically connected to the arm control device.
Komatsu teaches a gripping system (see all Figs.; [0007] and [0091]) comprising:
an arm mechanism (see Figs. 1-2, arm 21; [0091]);
a hand mechanism that is attached to the arm mechanism and grips an object (see Figs. 1-2, hand 22; [0091]);
an arm control device configured to control the arm mechanism (see Fig. 3, force controller 12; [0102] and [0106]);
a contact detection unit provided in the hand mechanism and configured to detect that a predetermined site of the hand mechanism has come into contact with the object (see Fig. 2, contact detection sensors 26; [0116] and [0123]); and
a signal transmission unit that is provided in the hand mechanism and electrically connected to the arm control device, wherein the signal transmission unit transmits a command signal to stop an operation of the arm mechanism directly to the arm control device at the point where the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object (see Fig. 3, contact detector 11; [0102], [0107]-[0108], [0116]-[0119], [0123] and [0138]-[0141]).
The limitations requiring “arm control device”, “hand control device” and “contact detection unit” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 9 and 11, [0025]-[0029] and [0032]-[0046]) or equivalent structure for the “arm control device” and “hand control device”. Applicant’s claims are further construed to require a pressure sensor (see Applicant’s spec at Figs. 2, 4-5, and 8 and [0047]) or equivalent structure for the “contact detection unit”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Komatsu to Umetsu. That is, it would have been obvious to take the gripping system of Umetsu and further include a signal transmission unit that is provided in the hand mechanism and electrically connected to the arm control device for transmitting the signal to stop the operation of the arm mechanism, as taught by Komatsu. 
Komatsu teaches a signal transmission unit to detect contact conditions and to provide various stopping settings in accordance with information related to the contact conditions. A person having ordinary skill in the art would have been motivated to apply the same technique to Umetsu in order to attain the same results. 
Application of the known technique taught by Komatsu to the gripping system taught by Umetsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the gripping system, further comprising a signal transmission unit that is provided in the hand mechanism and electrically connected to the arm control device, wherein the signal transmission unit transmits a command signal to stop an operation of the arm mechanism directly to the arm control device at the point where the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Umetsu teaches the gripping system according to claim 1 (as discussed above in claim 1), 
Umetsu teaches further comprising:
an acquisition unit configured to acquire position information indicating the position of the object (see Figs. 1, 3 and 5, image processor 43; Fig. 2, step S1; [0007], [0029]-[0031] and [0036]); and
a position information correction unit configured to correct the position information of the object, acquired by the acquisition unit (see Fig. 2, steps S6-S7; [0007], [0033]-[0034], [0040]-[0043] and [0046]-[0050]), wherein
the arm control device controls the arm mechanism so that the predetermined site on the hand mechanism moves toward a target position on the object, the target position being determined on the basis of the position information of the object, acquired by the acquisition unit (see Fig. 2, steps S3-S5; [0007], [0031], [0037]-[0039] and [0046]-[0050]),
the arm control device stops the operation of the arm mechanism when the command signal is transmitted to the arm control device from the contact detection unit after the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object (see [0023], and [0040], especially [0023 "A detection signal of each of the force sensors 21a, 22a, and 23a is output to the control device 40"] and [0040 "When the contact with the gripping target 110 is detected, the operation of the robot arm 10 and the multi-fingered hand 20 is suspended.]), and
the position information correction unit corrects the position information of the object, acquired by the acquisition unit, on the basis of contact position information relating to a contact position at the point where the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object (see Fig. 2, steps S6-S7; [0033]-[0034], [0040]-[0043] and [0046]-[0050]).
Umetsu does not explicitly teach a separate signal transmission unit. That is, Umetsu is silent regarding the arm control device stops the operation of the arm mechanism when the command signal is transmitted to the arm control device from the signal transmission unit.
Komatsu teaches further comprising:
the arm control device stops the operation of the arm mechanism when the command signal is transmitted to the arm control device from the signal transmission unit after the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object (see [0102], [0107]-[0108], [0116]-[0119] and [0138]-[0141]).
The limitations requiring “acquisition unit” and “position information correction unit” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Figs. 9 and 11, [0025]-[0029] and [0032]-[0046]) or equivalent structure for the “acquisition unit” and “position information correction unit”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Komatsu to Umetsu. That is, it would have been obvious to take the gripping system of Umetsu and further include a signal transmission unit for transmitting the signal to stop the operation of the arm mechanism after the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object, as taught by Komatsu. 
Komatsu teaches a signal transmission unit to detect contact conditions and to provide various stopping settings in accordance with information related to the contact conditions. A person having ordinary skill in the art would have been motivated to apply the same technique to Umetsu in order to attain the same results. 
Application of the known technique taught by Komatsu to the gripping system taught by Umetsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the gripping system, wherein the arm control device stops the operation of the arm mechanism when the command signal is transmitted to the arm control device from the signal transmission unit after the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 3
Modified Umetsu teaches the gripping system according to claim 2 (as discussed above in claim 2), 
Umetsu further teaches wherein the arm control device and the hand control device control the arm mechanism and the hand mechanism on the basis of the position information of the object which has been corrected by the position information correction unit, so that the object is gripped by the hand mechanism (see Fig. 2, step S8; [0043]-[0044] and [0047]).
Regarding Claim 4
Modified Umetsu teaches the gripping system according to claim 1 (as discussed above in claim 1), 
Umetsu further teaches wherein the predetermined site is a site on a tip end side of a joint portion of a predetermined finger portion among the plurality of finger portions (see Figs. 1, 3, and 5 force sensors 21a, 22a and 23a; [0007] and [0022]-[0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ogawa et al. (US 20180272535 A1 and Ogawa hereinafter), Matsukuma et al. (US 20100010670 A1 and Matsukuma hereinafter), Nakajima (JP 2010172992 A and Nakajima hereinafter) and Sakano (US 20140156066 A1 and Sakano hereinafter).  
Ogawa, Matsukuma and Nakajima teach at least a gripping system comprising: an arm mechanism; a hand mechanism that is attached to the arm mechanism and grips an object; an arm control device configured to control the arm mechanism; a contact detection unit provided in the hand mechanism and configured to detect that a predetermined site of the hand mechanism has come into contact with the object; and the contact detection unit transmits a command signal to stop an operation of the arm mechanism directly to the arm control device at the point where the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object. See Ogawa at Figs. 1-3, [0116] and [0241]. See Matsukuma at Figs. 1-5 and [0040]-[0041]. See Nakajima at Figs. 2-3 and 6-7, [0008] and [0012]-[0014] in the attached reference JP_2010172992_A. Nakajima additionally teaches wherein the predetermined site is a site on a tip end side of a joint portion of a predetermined finger portion among the plurality of finger portions. See [0029].
Sakano teaches a gripping system comprising: a hand mechanism that grips an object using a plurality of finger portions; a hand control device configured to control the hand mechanism; a contact detection unit provided in the hand mechanism and configured to detect that a predetermined site of the hand mechanism has come into contact with the object; and a signal transmission unit that is provided in the hand mechanism and electrically connected to the hand control device, wherein the signal transmission unit transmits a command signal to stop an operation of the hand mechanism directly to the hand control device at the point where the contact detection unit detects that the predetermined site of the hand mechanism has come into contact with the object. See Figs. 1-5 and [0020]-[0021]. It is noted that these references could be used to render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANNER L CULLEN/
Examiner, Art Unit 3664                                                                                                                                                                                         /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664